Continuation of REQUEST FOR RECONSIDERATION/OTHER 12 (ITEM number 12 on PTOL – 303):
Applicant’s request for reconsideration has been considered, but does NOT place the application in condition for allowance because as noted below:

(1)	Regarding Applicant’s remarks Page 13 (ln 13-17), “Neither of the references teach or suggest sending a request to transit a references signal associated with a first access node on a beam associated with a second access node”, examiner respectfully contends otherwise, referencing the previous office action (see Response to Arguments/Remarks), which presents regarding applicant’s referenced claim limitation as noted below that: 
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility (Hong – See FIG. 24 & ¶0247  In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121);¶0249 target CBS 1150 determines  whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125;¶0251 The head CBS 1110 is reported with acceptance intention from adjacent base stations); 
Which the examiner respectfully contends and notes discloses: In Step S1121 – the head CBS, controlling transmission of the reference signals for mobility DL-CCBS, by transmitting a request to adjacent target CBS or second access node, where the request comprises whether target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility), can be transmitted or not to the mobile.
	Furthermore, the target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility), refers back to the:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node (Hong – See Fig. 23 & ¶ 0227 (lines 1-7) Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams; Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16) mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover); 
Which the examiner respectfully contends and notes discloses: MBS is and provides an identity including of reference signals for all beams (plurality) formed , which identity is unique to a location of the terminal, adjacent to head CBS 1110 or first access nodes and serving RBS 1120, and this identity is of reference signals (beams including from adjacent base stations) provided pertaining to handover (reference signals for mobility) associated with the location (or including first access node), and the MBS is configured and determined or obtained by Head CBS 1110 or first access node);
As such, the examiner respectfully contends that the claim limitations as recited by the applicant, continues to read on the references as disclosed in the rejection of claim 1 as presented in the previous office action.   

(2)	Regarding Applicant’s remarks Page 13 (ln 19-22), “The request in Hong includes a beam ID, but does not also include a reference signal ID as recited in the claims. Moreover, it does not include a reference signal ID for a reference signal associated with the first access node”, examiner respectfully contends otherwise, referencing the previous office action (see rejection of claim 1), which presents regarding applicant’s referenced claim limitation as noted below that:
wherein the request comprises: a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, which respective identity is based on the identity of the plurality of reference signals for mobility (Hong – See FIG. 24 & ¶0208 (lines 3) DL-CCBS is a subset of the MBS; ¶¶0245 See above Step 1117 - .. reports updated target beam in updated DL-CCBS to the head CBS 1110 ..includes identifier information (target RBS beam ID) of the added beam and measured RSRP);
 and the identity of the second beam for mobility (Hong – See FIG. 24 & ¶0208 (lines 3) – Beam ID). 
Which the examiner respectfully contends and notes discloses: Beam ID in DL - CCBS which is a subset of the MBS which is and provides the identity including of reference signals for all beams (plurality) formed for the location of the terminal. Furthermore, as referenced in prior art disclosure utilized in the rejection, a beam and its beam ID directly corresponds to reference signals comprised in the beam.  While not utilized in the rejection, that a Beam ID and referenced signal ID have direct correspondence as disclosed in the cited prior art references utilized in the rejection of claim 1, is also well known in the art for example see (US 20180270717 A1 ¶0066 “beam number (or reference signal number or ID) and RSRP”).
	Regarding the “the identity of the second beam for mobility”, the Beam ID referenced in the rejection corresponds with the same Beam ID presented in the previous office action (see Response to Arguments/Remarks) in the disclosure of the limitations below tied to the Target Beam ID of the second beam for mobility, as reiterated below:
determining an identity of a second beam for mobility associated with a second access node; the second beam for mobility being a neighbor beam for mobility to a first beam for mobility associated with the first access node (Hong Fig. 24 &  ¶0244 Step 1115 mobile station 1130 identifies a beam of the target RBS 1140 and determines whether to add to DL-CCBS (¶0208 – downlink candidate cooperated  beam set) using reference signal strength measurement of a corresponding beam as described in FIG. 23 ; ¶0245 Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI); 
Which the examiner respectfully contends and notes discloses:  Head CCBS or first access node pertaining to handover or mobility,  receives or determines identity of target adjacent or neighbor beam or second beam formed by second access node or a second beam for mobility which is neighboring or adjacent; 
wherein the identity of the second beam for mobility is determined based on a neighbor relation between the second beam for mobility and the first beam for mobility (Hong - Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16) MBS refers to a list of beams formed by adjacent central base station and/or relay base stations based on the terminal location, and MBS is configured by the mobility controller /topology manager of the central base station; FIG. 24 & ¶0208 (lines 3) DL-CCBS is a subset of the MBS; ¶¶0245 See above Step 1117 - .. reports updated target beam in updated DL-CCBS to the head CBS 1110 ..includes identifier information (target RBS beam ID) of the added beam and measured RSRP);
Which the examiner respectfully contends and notes discloses:  identified second beam is a beam that is adjacent to the first beam and added to the updated DL-CCBS which is a sub set of the MBS list which is configured by the Head CBS or first access node based on neighbor or adjacency relationship of beams formed at the location of the mobile including for hand off);
As such, the examiner respectfully contends that the claim limitations as recited by the applicant, continues to read on the references as disclosed in the rejection of claim 1, as presented in the previous office action.   

(3)	Regarding Applicant’s remarks Page 12 (ln 12) - “an identifier of an MRS
"owned" by the serving access node” , Page 13 (ln 16-17) - “As previously argued, this is akin to the first access node "lending" a MRS to the second access node”, and Page 13 (ln 23-25), Page 14 (ln 1) - “neither discloses the basic concept of a first access node "lending" a MRS associated with the first access node to a second access node with a request to transmit the reference signal associated with the first access node on a beam associated with the second access node”, examiner respectfully contends otherwise, referencing the previous office action (see Response to Arguments/Remarks) which presents that, the features upon which applicant relies (i.e., " The request includes an identifier of an MRS "owned" by the serving access node…an identifier.." and “the serving access node loans one of its assigned MRSs”  or that "a first access node "lending" a MRS associated with the first access node to a second access node") are not recited in the rejected claim(s).  Or otherwise, the concepts referenced by the applicant in its currently submitted remarks, like the remarks presented to the applicant in the previous office action, are not recited in the claim language of rejected claim(s).  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(4)	As such, the examiner respectfully contends the disclosures of Hong in view of Deeno continue to disclose and read upon all of the features of applicant’s claim limitations as recited for Claim 26 and Claim 32.  Examiner’s remarks pertaining to Claim 26 applies similarly to Claim 32 which recites similar and parallel features to Claim 32.  The rationale for the rejection of Claim 26 applies similarly to the rejection of Claim 32, and as further addressed in the rejection of Claim 32 where applicable (See previous office action), to highlight any minor differences between the claims.  Furthermore, at least via dependency to the independent claims, any arguments pertaining to the dependent claims are also not persuasive as presented in the previous office action.  Applicant is respectfully further directed to the previous office action for the rejection of the claims as presented therein.


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414